Stacy, C. J.
Tbe judgment will be affirmed on authority of wbat was said in Benson v. Johnston County, 209 N. C., 751, 185 S. E., 6, and Warrenton v. Warren County, 215 N. C., 342, 2 S. E. (2d), 463. Tbe divergent views of tbe law upon tbe subject were fully set forth in these cases, “and it is not deemed necessary to beat tbe same old bush with tbe same old stick to run out tbe same old rabbit for another chase,” as was graphically expressed by tbe late Justice Brogden in Meece v. Credit Co., 201 N. C., 139, 159 S. E., 17.
Affirmed.